Title: Benjamin Franklin and John Adams to J. D. Schweighauser, 1 November 1778
From: Franklin, Benjamin,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 1 November 1778. Dft, heavily damaged, MH-H: Lee PapersBenjamin Franklin and John Adams asked Schweighauser to help Mme. Gerard, wife of the French minister to the United States, obtain the return of portraits of herself and her son that she had attempted to send to her husband. According to the attached copy of a letter of 26 Oct. from Mme. Gerard to the Commissioners, the portraits were put on board a vessel chartered by Jonathan Williams that was taken and sent into Guernsey. Schweighauser, because his son-in-law was a native of that island, thus seemed to be the logical person to render assistance. No further mention of the matter has been found.
    